Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner notes that the applicant can advance prosecution better by amending the claims to more clearly claim how the communication bus includes the plurality of serial capacitors, balancing is performed by sending power from one battery [higher powered] to one of the plurality of serial capacitors then sending the power stored in the capacitor to another battery [lower powered battery], and the limitations of Claim 2 along with the switching/capacitive limitations of Claim 10. Please feel free to discuss with an interview.
Specification
The abstract of the disclosure is objected to because It includes “Various embodiments of the present technology may provide”, “may include,” “may be”, and “may be”. Please remove this exemplary language. 
Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the method steps of Claims 10-14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 claims “the second control voltage”. There is no antecedent basis for this term, while there is support for “the second control signal” (from “a second control signal” of Claim 10). Therefore, for purposes of examination, the examiner will assume it is “the second control signal”. Please correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al (USPGPN 20120161708).
Independent Claim 15, Miura discloses a system (Figs. 1-7), comprising:
a battery pack comprising a plurality of series-connected batteries (11 is described to be housed in a metallic case, see ¶[65], i.e. it is a battery pack as one having ordinary skill in the art would understand; plurality of batteries described by Figs. 2-6, each of 20A1-20An); and
an autonomous balancing and communication circuit connected to the battery pack and comprising: a first controller (MC 30, see Fig. 2), a communication bus (602 and 604, see Figs. 2 & 3), and a management network (IC1-IC4 which include IC control circuits 123); wherein:
the management network and the communication bus operate together to perform autonomous voltage balancing for each battery from the battery pack (communication bus allows management network to receive signals from first controller, while management network serves to perform balancing, see Figs. 4-6, esp. BS1-BSn); and
the first controller and the management network utilize the communication bus to communicate with each other and monitor each battery from the battery pack for an error condition; wherein the error relates to at least one of: a temperature, a current, and a voltage (see ¶’s [67, 75] describes communication to the microcomputer 30 when an overvoltage has been detected in a battery, i.e. a voltage of the single battery).
Dependent Claim 16, Miura discloses the management network comprises:
a plurality of management cells connected together via the communication bus, wherein each management cell is connected to:

a positive terminal and a negative terminal of a respective battery from the battery pack (see Figs. 2-6, esp. 3 & 4).
Dependent Claim 17, Miura discloses each management cell from the plurality of management cells comprises: a first switch element connected to the node and configured to selectively connect the positive terminal to the communication bus (120 along with one of the throws via 262/122 & switch of 140); and a second switch element connected to the node and configured to selectively connect the negative terminal to the communication bus (120 along with another of the throws via 262/122 & switch of 140, with the throws being switch elements, which connects it to another terminal).
Dependent Claim 18, Miura discloses each management cell from the plurality of management cells comprises a second controller configured to: selectively operate the first switch element according to a first control signal; selectively operate the second switch element according to a second control signal (to move between the throws and to change the switches of 140, there would be at least two signals);
communicate with the first controller (via 602/604).
Dependent Claim 19, each management cell further comprises a comparator connected to the node and configured to:
compare a voltage at the node to a threshold voltage;
generate a comparator signal based on the comparison; and
transmit the comparator signal to the second controller (¶’s [67, 75] describes the comparator signal from 262 which is sent to the second controller 123).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (USPGPN 20120161708) in view of Greening et al (USPGPN 20150207345), as evidenced by JimBlom ( “Capacitors,” JimBlom, Sparkfun, with published comments from 7 years ago [2015 or 2014], accessed online Nov 2 2021, https://learn.sparkfun.com/tutorials/capacitors/application-examples and https://learn.sparkfun.com/tutorials/capacitors/discuss) .
Independent Claim 1, Miura teaches an apparatus (Figs. 1-7) for a battery pack (11 is described to be housed in a metallic case, see ¶[65], i.e. it is a battery pack as one having ordinary skill in the art would understand) having a plurality of series-connected batteries (see Figs. 2-6, from Fig. 3, batteries are each of 20A1-20An), comprising:
a communication bus (602 and 604, see Figs. 2 & 3);
a plurality of management cells (IC1-IC4 which include IC control circuits 123), wherein each management cell is:
connected to the communication bus via a node; and
directly connected to a respective battery from the battery pack and configured to perform autonomous balancing of the respective battery (see Fig. 4); and
a first controller connected to the communication bus, wherein the first controller utilizes the communication bus to communicate with each management cell (MC 30, see Fig. 2).
Miura fails to explicitly teach the communication bus comprising a plurality of series-connected capacitors.
Greening teaches the communication bus comprising a plurality of series-connected capacitors (see Figs. 2 & 3, where capacitor 224 is in series with 222 and 223, respectively, in Fig. 2, while capacitor 325 is in series with 324/322/321/323 respectively and 324 is in series with 325/321/322/323 respectively). JimBlom provides evidence that capacitors on the 
It would have been obvious to a person having ordinary skill in the art to modify Miura with Greening to provide improved reliability.
Dependent Claim 3, Miura teaches each management cell, from the plurality of management cells, comprises:
a second controller configured to:
generate a first control signal;
generate a second control signal (signals are used to control switches 120, BS1-BS4 etc. are at least two control signals); and
communicate with the first controller (communicates via 602/604).
Dependent Claim 5, Miura teaches each the management cell, from the plurality of management cells, comprises a transceiver connected between the node and the second controller (a transceiver is a unit with both a receiver and a transmitter, which is shown by units 138, 140, 142, & 143, which demonstrates that each IC includes a transceiver with transceiver blocks).
Dependent Claim 6, Miura teaches a first switch element configured to selectively connect a first terminal of the respective battery to the communication bus (120 along with one of the throws via 262/122 & switch of 140); and
a second switch element configured to selectively connect a second terminal of the respective battery to the communication bus (120 along with another of the throws via 262/122 & switch of 140, with the throws being switch elements, which connects it to another terminal).
Dependent Claim 7, Miura teaches the first switch element is responsive to the first control signal; the second switch element is responsive to the second control signal; and the first 
Dependent Claim 9, Miura teaches each management cell is configured to:
detect an error in the respective battery from the battery pack, wherein the error is related to at least one of:
a temperature of the single battery;
a current of the single battery; and
a voltage of the single battery; and
generate an error signal according to the detected error (see ¶’s [67, 75] describes communication to the microcomputer 30 when an overvoltage has been detected in a battery, i.e. a voltage of the single battery).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Greening, further in view of Sakurai et al (USPGPN 20130049691), as evidenced by JimBlom
Dependent Claim 2, Miura is silent to each capacitor is connected between two directly-adjacent management cells from the plurality of management cells.
Sakurai teaches each capacitor is connected between two directly-adjacent management cells from the plurality of management cells (as seen by comparing Figs. 1 & 2, each capacitor C1-Cn_1 being set between each Battery management unit B1-Bn). One having ordinary skill in the art understands that by performing balancing in the way shown by Sakurai, instead of the discharging into a resistor of Miura, it serves to improve the efficiency of the system as energy is not wasted via heating in the resistor but rather by being used to charge another device.
It would have been obvious to a person having ordinary skill in the art to modify Miura in view of Greening with Sakurai to provide improved efficiency.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Greening, further in view of Kawata et al (USPGPN 20080219337), as evidenced by JimBlom
Dependent Claim 4, Miura is silent to the first and second controller communicate using at least one of: a Local Interconnect Network protocol, a Single Edge Position Modulation technique, a Controller Area Network protocol, and 1-Wire protocol.
Kawata teaches the first and second controller communicate using at least one of: a Local Interconnect Network protocol, a Single Edge Position Modulation technique, a Controller Area Network protocol, and 1-Wire protocol (controllers 23 of CC1-CCn and BC, see Figs. 1-3, ¶[61] describes Local Interconnect Network). One having ordinary skill in the art understands that by having a communication protocol, it serves to make it easier to program the system, thus the convenience of the user/producer is improved.
It would have been obvious to a person having ordinary skill in the art to modify Miura in view of Greening with Kawata provide improved convenience.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Kawata et al (USPGPN 20080219337)
Dependent Claim 20, Miura is silent to the first controller is connected to the communication bus and configured to communicate with each battery from the battery pack via at least one of: a Local Interconnect Network protocol and a Single Edge Position Modulation technique (controllers 23 of CC1-CCn and BC, see Figs. 1-3, ¶[61] describes Local Interconnect Network). One having ordinary skill in the art understands that by having a communication protocol, it serves to make it easier to program the system, thus the convenience of the user/producer is improved.
It would have been obvious to a person having ordinary skill in the art to modify Miura with Kawata provide improved convenience.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Greening, further in view of Tamura et al (USPN 6081095), as evidenced by JimBlom
Dependent Claim 8, Miura teaches a P-channel transistor and a N-channel transistor (see BS1-BS5 of Figs. 3, 5, & 6)
Miura is silent to the first switch element comprises a P-channel transistor; the second switch element comprises an N-channel transistor.
Tamura teaches the first switch element comprises a P-channel transistor; the second switch element comprises an N-channel transistor (see Fig. 14, described by Col 13 L10-27 to include both P-channel/PNP and N-channel/NPN transistors, with the battery being connected to them via resistors 311, where the battery is shown to be connected to the gate voltage bus via converter 301, and this same circuit is used to allow for the balancing). One having ordinary skill in the art understands that having the multiple transistors of Tamura instead of the single pole multi-throw switch of Miura it serves to improve the speed and convenience of the system, as the pole can only be active across one throw at a time in Miura.
It would have been obvious to a person having ordinary skill in the art to modify Miura in view of Greening with Tamura to provide improved speed and convenience.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (USPGPN 20120161708) in view of Sakurai et al (USPGPN 20130049691)
Independent Claim 10, Miura teaches a method for autonomous balancing and communication in a battery system (Figs. 1-7) having a plurality of series-connected batteries (see Figs. 2-6, from Fig. 3, batteries are each of 20A1-20An) connected to a communication bus (602 and 604, see Figs. 2 & 3), comprising:
performing autonomous balancing comprising:
comprising:

selectively operating a first switch according to the first control signal (MUX 120, which allows the control system to decide on which battery is over voltage compared to others);
generating a second control signal with the local control system;
selectively operating a second switch according to the second control signal (one of BS1-BS4, which permits the discharge based balancing to occur);
detecting an error condition in at least one battery from the plurality of batteries; and
activating communication between the local control system and a main controller in response to the error condition, wherein communication comprises:
generating, with the main controller, a communication signal;
transmitting the communication signal across the communication bus to the local control system; and
generating a reply signal with the local control system according to a error condition; and
transmitting the reply signal to the main controller via the communication bus (see ¶’s [67, 75] describes communication to the microcomputer 30 when an overvoltage has been detected in a battery, i.e. a voltage of the single battery).
Miura is silent to transferring charge from a first battery, from the plurality of batteries, to a second battery, from the plurality of batteries, selectively connecting a first terminal of the first battery to a capacitive storage device with the first switch; and selectively connecting a second terminal of the first battery to the capacitive storage device with the second switch 
Sakurai teaches transferring charge from a first battery, from the plurality of batteries, to a second battery, from the plurality of batteries, selectively connecting a first terminal of the first battery to a capacitive storage device with the first switch; and selectively connecting a second 
It would have been obvious to a person having ordinary skill in the art to modify Miura with Sakurai to provide improved efficiency.
Dependent Claim 13, Miura teaches the error condition relates to at least one of: a temperature, a current, and a voltage (see ¶’s [67, 75] shows communication to microcomputer 30 when an overvoltage has been detected in a battery, i.e. a voltage of a single battery).
Dependent Claim 14, Miura teaches generating the first control signal comprises comparing a node voltage of the local control system to a threshold voltage; and generating the second control voltage comprises comparing the node voltage to the threshold voltage (the two signals to switch between the throws of MUX 120 which is used by comparator 262 meet these requirements of comparison of the nodes to the threshold).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Sakurai, further in view of Kawata et al (USPGPN 20080219337)
Dependent Claim 11, Miura is silent to communication comprises utilizing at least one of: a Local Interconnect Network protocol, a Single Edge Position Modulation technique, a Controller Area Network protocol, and 1-Wire protocol.
Kawata teaches the first and second controller communicate using at least one of: a Local Interconnect Network protocol, a Single Edge Position Modulation technique, a Controller Area Network protocol, and 1-Wire protocol (controllers 23 of CC1-CCn and BC, see Figs. 1-3, ¶[61] 
It would have been obvious to a person having ordinary skill in the art to modify Miura in view of Sakurai with Kawata provide improved convenience.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Sakurai, further in view of Chen et al (USPGPN 20190097441)
Miura is silent to generating the first and second control signals comprises counting with a timer for a predetermined period of time.
Chen teaches generating the first and second control signals comprises counting with a timer for a predetermined period of time (¶[66] describes the charge transfer between batteries with two different switches between a capacitor, i.e. charge pump like Sakurai, see Figs. 2-5; this charge transfer involves a predetermined time sequence, i.e. predetermined period of time timer between the switching; Chen describes in ¶[66] that this serves to improve the controllability of the direction and speed of the energy transfer; abstract further describes Chen as a balancing invention like that of Miura and Sakurai).
It would have been obvious to a person having ordinary skill in the art to modify Miura in view of Sakurai with Chen to provide improved controllability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859